                Case 2:20-cv-00371 Document 1 Filed 03/09/20 Page 1 of 10




 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 7                             SEATTLE DIVISION
 8
 9   BE LABS, INC.,
                                                    CASE NO. 20-CV-0371
10               Plaintiff,
11                                                  COMPLAINT FOR PATENT
                        v.                          INFRINGEMENT
12
     WATCHGUARD TECHNOLOGIES, INC.,
13
                                                    JURY TRIAL DEMANDED
14               Defendant.
15
16                     COMPLAINT FOR PATENT INFRINGEMENT
17         Plaintiff BE Labs, Inc. ("BE Labs"), through its attorneys, complains of
18
     Watchguard Technologies, Inc. ("Watchguard"), and alleges the following:
19
20                                       PARTIES
21         1.    Plaintiff BE Labs, Inc. is a corporation organized and existing under
22
     the laws of New York that maintains its principal place of business at 1285
23
24   Greenbriar Lane, North Belmore, NY 11710.
25
26
27                                                        MANN LAW GROUP PLLC
                                                          1420 Fifth Avenue, Suite 2200
     COMPLAINT FOR PATENT INFRINGEMENT - 1                Seattle, WA 98104
28                                                        Phone: 206-436-0900
                Case 2:20-cv-00371 Document 1 Filed 03/09/20 Page 2 of 10




           2.     Defendant Watchguard Technologies, Inc. is a corporation organized

 1   and existing under the laws of Washington that maintains an established place of
 2
     business at 505 5th Ave S #500, Seattle, WA 98104.
 3
                                       JURISDICTION
 4
 5         3.     This is an action for patent infringement arising under the patent laws

 6   of the United States, Title 35 of the United States Code.
 7
           4.     This Court has exclusive subject matter jurisdiction under 28 U.S.C.
 8
 9   §§ 1331 and 1338(a).

10         5.     This Court has personal jurisdiction over Defendant because it has
11
     engaged in systematic and continuous business activities in this District, and is
12
13   incorporated in this District's state. As described below, Defendant has committed

14   acts of patent infringement giving rise to this action within this District.
15
                                            VENUE
16
           6.     Venue is proper in this District under 28 U.S.C. § 1400(b) because
17
18   Defendant has committed acts of patent infringement in this District, has an

19   established place of business in this District, and is incorporated in this District's
20
     state. In addition, BE Labs has suffered harm in this district.
21
                                      PATENTS-IN-SUIT
22
23         7.     BE Labs is the assignee of all right, title and interest in United States
24   Patent Nos. 7,827,581 (the "'581 Patent"); 9,344,183 (the "'183 Patent");
25
     (collectively the "Patents-in-Suit"); including all rights to enforce and prosecute
26
27                                                            MANN LAW GROUP PLLC
                                                              1420 Fifth Avenue, Suite 2200
      COMPLAINT FOR PATENT INFRINGEMENT - 2                   Seattle, WA 98104
28                                                            Phone: 206-436-0900
                 Case 2:20-cv-00371 Document 1 Filed 03/09/20 Page 3 of 10




     actions for infringement and to collect damages for all relevant times against

 1   infringers of the Patents-in-Suit. Accordingly, BE Labs possesses the exclusive
 2
     right and standing to prosecute the present action for infringement of the Patents-
 3
 4   in-Suit by Defendant.

 5                                     The '581 Patent
 6         8.     The '581 Patent is entitled "Wireless multimedia system," and issued
 7
     11/2/2010. The application leading to the '581 Patent was filed on 2/28/2001,
 8
 9   which ultimately claims priority from provisional application number 60/185,862,

10   filed on 2/29/2000. A true and correct copy of the '581 Patent is attached hereto as
11
     Exhibit 1 and incorporated herein by reference.
12
13         9.     The '581 Patent is valid and enforceable.

14                                   THE '183 PATENT
15
           10.    The '183 Patent is entitled "Wireless multimedia system," and issued
16
17   5/17/2016. The application leading to the '183 Patent was filed on 10/1/2010,
18
     which ultimately claims priority from provisional application number 60/185,862,
19
     filed on 2/29/2000. A true and correct copy of the '183 Patent is attached hereto as
20
21   Exhibit 2 and incorporated herein by reference.
22
           11.    The '183 Patent is valid and enforceable.
23
                  COUNT 1: INFRINGEMENT OF THE '581 PATENT
24
           12.    BE Labs incorporates the above paragraphs herein by reference.
25
26
27                                                            MANN LAW GROUP PLLC
                                                              1420 Fifth Avenue, Suite 2200
     COMPLAINT FOR PATENT INFRINGEMENT - 3                    Seattle, WA 98104
28                                                            Phone: 206-436-0900
                 Case 2:20-cv-00371 Document 1 Filed 03/09/20 Page 4 of 10




           13.    Direct Infringement. Defendant has been and continues to directly

 1   infringe one or more claims of the '581 Patent in at least this District by making,
 2
     using, offering to sell, selling and/or importing, without limitation, at least the
 3
 4   Watchguard products identified in the charts incorporated into this Count below

 5   (among the "Exemplary Watchguard Products") that infringe at least the exemplary
 6
     claims of the '581 Patent also identified in the charts incorporated into this Count
 7
 8   below (the "Exemplary '581 Patent Claims") literally or by the doctrine of

 9   equivalents. On information and belief, numerous other devices that infringe the
10
     claims of the '581 Patent have been made, used, sold, imported, and offered for
11
12   sale by Defendant and/or its customers.

13         14.    Defendant also has and continues to directly infringe, literally or
14
     under the doctrine of equivalents, the Exemplary '581 Patent Claims, by having its
15
16   employees internally test and use these Exemplary Products.

17         15.    The service of this Complaint upon Defendant constitutes actual
18
     knowledge of infringement as alleged here.
19
20         16.    Despite such actual knowledge, Defendant continues to make, use,
21   test, sell, offer for sale, market, and/or import into the United States, products that
22
     infringe the '581 Patent. On information and belief, Defendant has also continued
23
24   to sell the Exemplary Synology Products and distribute product literature and
25   website materials inducing end users and others to use its products in the
26
27                                                            MANN LAW GROUP PLLC
                                                              1420 Fifth Avenue, Suite 2200
      COMPLAINT FOR PATENT INFRINGEMENT - 4                   Seattle, WA 98104
28                                                            Phone: 206-436-0900
                 Case 2:20-cv-00371 Document 1 Filed 03/09/20 Page 5 of 10




     customary and intended manner that infringes the '581 Patent. Thus, on

 1   information and belief, Defendant is contributing to and/or inducing the
 2
     infringement of the '581 Patent.
 3
 4         17.    Induced Infringement. Defendant actively, knowingly, and

 5   intentionally has been and continues to induce infringement of the '581 Patent,
 6
     literally or by the doctrine of equivalents, by selling Exemplary Watchguard
 7
 8   Products to their customers for use in end-user products in a manner that infringes

 9   one or more claims of the '581 Patent.
10
           18.    Contributory Infringement. Defendant actively, knowingly, and
11
12   intentionally has been and continues materially contribute to their own customers'

13   infringement of the '581 Patent, literally or by the doctrine of equivalents, by
14
     selling Exemplary Watchguard Products to their customers for use in end-user
15
16   products in a manner that infringes one or more claims of the '581 Patent.

17   Moreover, the Exemplary Watchguard Products are not a staple article of
18
     commerce suitable for substantial noninfringing use.
19
20         19.    Exhibit 3 includes charts comparing the Exemplary '581 Patent
21   Claims to the Exemplary Watchguard Products. As set forth in these charts, the
22
     Exemplary Watchguard Products practice the technology claimed by the '581
23
24   Patent. Accordingly, the Exemplary Watchguard Products incorporated in these
25   charts satisfy all elements of the Exemplary '581 Patent Claims.
26
27                                                          MANN LAW GROUP PLLC
                                                            1420 Fifth Avenue, Suite 2200
      COMPLAINT FOR PATENT INFRINGEMENT - 5                 Seattle, WA 98104
28                                                          Phone: 206-436-0900
                 Case 2:20-cv-00371 Document 1 Filed 03/09/20 Page 6 of 10




           20.    BE Labs therefore incorporates by reference in its allegations herein

 1   the claim charts of Exhibit 3.
 2
           21.    BE Labs is entitled to recover damages adequate to compensate for
 3
 4   Defendant's infringement.

 5                COUNT 2: INFRINGEMENT OF THE '183 PATENT
 6         22.    BE Labs incorporates the above paragraphs herein by reference.
 7
           23.    Direct Infringement. Defendant has been and continues to directly
 8
 9   infringe one or more claims of the '183 Patent in at least this District by making,

10   using, offering to sell, selling and/or importing, without limitation, at least the
11
     Watchguard products identified in the charts incorporated into this Count below
12
13   (among the "Exemplary Watchguard Products") that infringe at least the exemplary

14   claims of the '183 Patent also identified in the charts incorporated into this Count
15
     below (the "Exemplary '183 Patent Claims") literally or by the doctrine of
16
17   equivalents. On information and belief, numerous other devices that infringe the

18   claims of the '183 Patent have been made, used, sold, imported, and offered for
19
     sale by Defendant and/or its customers.
20
21         24.    Defendant also has and continues to directly infringe, literally or
22   under the doctrine of equivalents, the Exemplary '183 Patent Claims, by having its
23
     employees internally test and use these Exemplary Products.
24
25
26
27                                                            MANN LAW GROUP PLLC
                                                              1420 Fifth Avenue, Suite 2200
      COMPLAINT FOR PATENT INFRINGEMENT - 6                   Seattle, WA 98104
28                                                            Phone: 206-436-0900
                 Case 2:20-cv-00371 Document 1 Filed 03/09/20 Page 7 of 10




           25.    The service of this Complaint upon Defendant constitutes actual

 1   knowledge of infringement as alleged here.
 2
           26.    Despite such actual knowledge, Defendant continues to make, use,
 3
 4   test, sell, offer for sale, market, and/or import into the United States, products that

 5   infringe the '183 Patent. On information and belief, Defendant has also continued
 6
     to sell the Exemplary Watchguard Products and distribute product literature and
 7
 8   website materials inducing end users and others to use its products in the

 9   customary and intended manner that infringes the '183 Patent. Thus, on
10
     information and belief, Defendant is contributing to and/or inducing the
11
12   infringement of the '183 Patent.

13         27.    Induced Infringement. Defendant actively, knowingly, and
14
     intentionally has been and continues to induce infringement of the '183 Patent,
15
16   literally or by the doctrine of equivalents, by selling Exemplary Watchguard

17   Products to their customers for use in end-user products in a manner that infringes
18
     one or more claims of the '183 Patent.
19
20         28.    Contributory Infringement. Defendant actively, knowingly, and
21   intentionally has been and continues materially contribute to their own customers'
22
     infringement of the '183 Patent, literally or by the doctrine of equivalents, by
23
24   selling Exemplary Watchguard Products to their customers for use in end-user
25   products in a manner that infringes one or more claims of the '183 Patent.
26
27                                                            MANN LAW GROUP PLLC
                                                              1420 Fifth Avenue, Suite 2200
      COMPLAINT FOR PATENT INFRINGEMENT - 7                   Seattle, WA 98104
28                                                            Phone: 206-436-0900
                 Case 2:20-cv-00371 Document 1 Filed 03/09/20 Page 8 of 10




     Moreover, the Exemplary Watchguard Products are not a staple article of

 1   commerce suitable for substantial noninfringing use.
 2
           29.    Exhibit 4 includes charts comparing the Exemplary '183 Patent
 3
 4   Claims to the Exemplary Watchguard Products. As set forth in these charts, the

 5   Exemplary Watchguard Products practice the technology claimed by the '183
 6
     Patent. Accordingly, the Exemplary Watchguard Products incorporated in these
 7
 8   charts satisfy all elements of the Exemplary '183 Patent Claims.

 9         30.    BE Labs therefore incorporates by reference in its allegations herein
10
     the claim charts of Exhibit 4.
11
12         31.    BE Labs is entitled to recover damages adequate to compensate for

13   Defendant's infringement.
14
                                        JURY DEMAND
15
           32.    Under Rule 38(b) of the Federal Rules of Civil Procedure, BE Labs
16
17   respectfully requests a trial by jury on all issues so triable.

18                                  PRAYER FOR RELIEF
19   WHEREFORE, BE Labs respectfully requests the following relief:
20
           A.     A judgment that the '581 Patent is valid and enforceable;
21
22         B.     A judgment that the '183 Patent is valid and enforceable;
23         C.     A judgment that Defendant has infringed, contributorily infringed, and/
24
                  or induced infringement of one or more claims of the '581 Patent;
25
26
27                                                             MANN LAW GROUP PLLC
                                                               1420 Fifth Avenue, Suite 2200
      COMPLAINT FOR PATENT INFRINGEMENT - 8                    Seattle, WA 98104
28                                                             Phone: 206-436-0900
                Case 2:20-cv-00371 Document 1 Filed 03/09/20 Page 9 of 10




         D.          A judgment that Defendant has infringed, contributorily infringed, and/

 1                   or induced infringement of one or more claims of the '183 Patent;
 2
         E.          An accounting of all damages not presented at trial;
 3
 4       F.          A judgment that awards BE Labs all appropriate damages under 35

 5                   U.S.C. § 284 for Defendant's past infringement, and any continuing or
 6
                     future infringement of the Patents-in-Suit, up until the date such
 7
 8                   judgment is entered, including pre- or post-judgment interest, costs,

 9                   and disbursements as justified under 35 U.S.C. § 284 and, if necessary,
10
                     to adequately compensate BE Labs for Defendant's infringement, an
11
12                   accounting:

13              i.      that this case be declared exceptional within the meaning of 35
14
                        U.S.C. § 285 and that BE Labs be awarded its reasonable attorneys'
15
16                      fees against Defendant that it incurs in prosecuting this action;

17             ii.      that BE Labs be awarded costs, and expenses that it incurs in
18
                        prosecuting this action; and
19
20            iii.      that BE Labs be awarded such further relief at law or in equity as
21                      the Court deems just and proper.
22
23
24
25
26
27                                                              MANN LAW GROUP PLLC
                                                                1420 Fifth Avenue, Suite 2200
     COMPLAINT FOR PATENT INFRINGEMENT - 9                      Seattle, WA 98104
28                                                              Phone: 206-436-0900
              Case 2:20-cv-00371 Document 1 Filed 03/09/20 Page 10 of 10




 1
          DATED this 9th day of March, 2020.
 2
                                          By: s/ Philip P. Mann
 3                                        Philip P. Mann, WSBA No. 28860
 4                                        MANN LAW GROUP PLLC
                                          1420 Fifth Avenue, Suite 2200
 5                                        Seattle, WA 98101
 6                                        Telephone: (206) 436-0900
                                          email: phil@mannlawgroup.com
 7
 8                                        Isaac Rabicoff
                                          (Pro Hac Vice admission to be filed)
 9                                        Rabicoff Law LLC
10                                        73 W Monroe St
                                          Chicago, IL 60603
11
                                          (773) 669-4590
12                                        isaac@rabilaw.com
13                                        Counsel for Plaintiff
14                                        BE Labs, Inc.

15
16
17
18
19
20
21
22
23
24
25
26
27                                                       MANN LAW GROUP PLLC
                                                         1420 Fifth Avenue, Suite 2200
     COMPLAINT FOR PATENT INFRINGEMENT - 10              Seattle, WA 98104
28                                                       Phone: 206-436-0900
